Name: Council Decision (EU) 2019/895 of 22 May 2019 on the position to be taken on behalf of the European Union in the ACP-EU Council of Ministers as regards the delegation of powers to the ACP-EU Committee of Ambassadors on the decision to adopt transitional measures pursuant to Article 95(4) of the ACP-EU Partnership Agreement
 Type: Decision
 Subject Matter: economic geography;  European construction;  executive power and public service;  international affairs
 Date Published: 2019-05-29

 29.5.2019 EN Official Journal of the European Union L 142/67 COUNCIL DECISION (EU) 2019/895 of 22 May 2019 on the position to be taken on behalf of the European Union in the ACP-EU Council of Ministers as regards the delegation of powers to the ACP-EU Committee of Ambassadors on the decision to adopt transitional measures pursuant to Article 95(4) of the ACP-EU Partnership Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part (1) (the ACP-EU Partnership Agreement) was signed in Cotonou on 23 June 2000. The ACP-EU Partnership Agreement entered into force on 1 April 2003 and is to be applied until 29 February 2020. (2) In accordance with the first subparagraph of Article 95(4) of the of the ACP-EU Partnership Agreement, negotiations towards a new ACP-EU Partnership Agreement were launched in September 2018. It is necessary to adopt transitional measures in case the new Agreement is not ready to be applied by the expiry date of the current legal framework. (3) The second subparagraph of Article 95(4) of the ACP-EU Partnership Agreement provides for the Council of Ministers to adopt any transitional measures that may be required until the new Agreement comes into force. (4) Pursuant to Article 15(4) of the ACP-EU Partnership Agreement, the ACP-EU Council of Ministers may adopt a decision to delegate powers to the ACP-EU Committee of Ambassadors, including the power to adopt the decision on transitional measures. (5) The ACP-EU Council of Ministers is to have its yearly ordinary meeting on 23-24 May 2019 in Brussels. The transitional measures have not been agreed and can therefore not be adopted by the ACP-EU Council of Ministers at its ordinary meeting. As no further meetings of the ACP-EU Council of Ministers are foreseen before the expiry of the ACP-EU Partnership Agreement, and in order to ensure that the decision on transitional measures is taken in a timely manner, it is necessary that the decision to adopt transitional measures pursuant to Article 95(4) of the ACP-EU Partnership Agreement be delegated to the ACP-EU Committee of Ambassadors. (6) During its 44th session the ACP-EU Council of Ministers is to adopt a decision delegating the powers to adopt transitional measures to the ACP-EU Committee of Ambassadors (the envisaged act). (7) It is appropriate to establish the position to be taken on the Union's behalf in the ACP-EU Council of Ministers, as the envisaged act is binding on the Union. (8) The position of the Union to approve the envisaged act in the ACP-EU Council of Ministers should be set out in this Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the 44th session of the ACP-EU Council of Ministers shall be to approve the delegation of powers to the ACP-EU Committee of Ambassadors, in accordance with Article 15(4) of the ACP-EU Partnership Agreement, on the decision to adopt, pursuant to Article 95(4) of the ACP-EU Partnership Agreement, any transitional measures that may be required until the new Agreement comes into force. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 May 2019. For the Council The President C.B. MATEI (1) OJ L 317, 15.12.2000, p. 3.